SUPPLEMENTAL FIRST NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claim is directing to both non-statutory and statutory embodiments under the broadest reasonable interpretation of the claim. The claimed subject matter of “A computer program comprising commands which, when run on a computer, prompt the same to implement the steps of a method according to…” and “A computer-readable medium on which a program in accordance…” when given the broadest reasonable interpretation encompass non-statutory transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. A claim drawn to such a machine readable medium is interpreted by one of ordinary skill in the art encompasses transitory forms of signal transmission (MPEP 2106).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfister U.S. Patent Application Publication 2017/0336289.
With respect to claims 1 and 14-16, Pfister teaches a method for controlling a test bench for a powertrain having a real transmission (test stand for testing a drive train 2, paragraph 24, figure 1), comprising the following method steps: calculating a desired value of a control parameter (calculated rotary speed, paragraph 30 and 31) of a transmission output of the real transmission (rotary speed is calculated from vehicle wheel 9, paragraph 30, figure 1) on a basis of a model that represents the real transmission and at least one further component of an output side of the powertrain as virtual components (simulation unit 20 having simulation model 21 and brake simulation model 22, paragraph 30) on a basis of at least one measurement parameter measured on the powertrain (drive train torque is measured, paragraph 30); and controlling the test bench on a basis of the desired value of the control parameter (drive controller 23 translates the calculated rotary speed into a control signal S, paragraph 31).
With respect to claim 2, Pfister teaches wherein the model factors in properties of a vehicle and properties of a track surface (paragraph 30).
With respect to claim 3, Pfister teaches wherein the model factors in at least one input torque of the real transmission (paragraph 30).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-8, 10-12, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfister U.S. Patent Application Publication 2017/0336289 in view of Turbett et al. U.S. Patent Application Publication 2003/0167143.
With respect to claims 4-7 and 17, Pfister teaches calculating an input torque and/or a dynamic torque on the basis of an angular acceleration and a measured torque output from the transmission (paragraphs 27-30), but fails to teach calculating an input torque of the real transmission on a basis of an axial moment of inertia of the real transmission and wherein a respective gear ratio of the real transmission to be tested is taken into account when calculating the input torque of the real transmission and/or the desired value of the control parameter.
Turbett teaches a transmission testing system having a transmission 10 installed in a test cell 12 (112) and chamber 14 (114) and a test automation system 132 which controls the test cell on the basis of monitored drive torque that is calculated using inertia, acceleration, and torque (paragraphs 98-100 and 107).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Pfister with the method of also using inertia as part of the control torque calculation as taught by Turbett in order to achieve high fidelity engine torque simulations (Turbett paragraph 105).  
With respect to claims 8 and 18, Pfister teaches wherein the measured torque of the transmission output of the real transmission and/or a rotational speed of the transmission output of the real transmission is measured on the test bench (torque sensor 16 and speed sensors 18).
With respect to claims 10, 11, and 12, Pfister teaches wherein the rotational speed of the transmission output of the real transmission is calculated or stabilized by further measured values, and calculating or stabilizing the measured torque of the transmission output of the real transmission by means of a torque of a transmission input (rotary speed is calculated using a measured torque, paragraph 30), and at least one of the following method steps: calculating the angular acceleration of the transmission output of the real transmission from a measured rotational speed of the transmission output of the real transmission; and/or measuring the angular acceleration of the transmission output of the real transmission (acceleration measured from the drivetrain, paragraph 30).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfister U.S. Patent Application Publication 2017/0336289 in view of Turbett et al. U.S. Patent Application Publication 2003/0167143 and further in view of Pfister U.S. Patent Application Publication 2016/0116367 (Pfister ‘367).
With respect to claim 9, Pfister as modified by Turbett teaches the claimed invention except wherein the measured torque of the transmission output of the real transmission and/or the angular acceleration of the transmission output of the real transmission is filtered by a filter, wherein the filter is selected from the group consisting of: a second-order low-pass filter, a Bessel filter, a Butterworth filter, a notch filter, or a Kalman filter. 
Pfister (‘367) teaches test bed system and method wherein filters are used for calculations with the control system of the test bed (paragraph 11).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Pfister as modified by Turbett with the invention of using filters as part of the calculations of the control system in order to a test bed which limits undesired vibration and resonance effects (Pfister ‘367 paragraph 12).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfister U.S. Patent Application Publication 2017/0336289 in view of Turbett et al. U.S. Patent Application Publication 2003/0167143 and further in view of Pfister et al. U.S. Patent Application Publication 2017/0261392 (Pfister ‘392).
With respect to claim 13, Pfister as modified by Turbett teaches the claimed invention except wherein the measured torque of the transmission output of the real transmission is determined by measuring an electrical air-gap torque of a load machine of the test bench.
Pfister ’392 teaches test bench measuring system wherein air gap torque is determined (paragraph 6).
Accordingly, it would have been obvious to one having ordinary skill in the art of test bench system at the time the invention was made to modify the invention of Pfister as modified by Turbett with the air gap torque determining means as taught by Pfister ‘392 in order to reduce the influence of the low-quality measurement variables and to obtain a good estimate of the correction torque (Pfister ‘392 paragraph 15).
  
Conclusion
   Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856

/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        1/21/2022